Citation Nr: 0113186	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from October 1954 to September 
1957.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO rating decision which 
denied service connection for hypertension. 


REMAND

The RO denied service connection for hypertension, citing the 
rationale that the claim was not well grounded.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The veteran claims he was treated for hypertension in 
service, beginning in 1955 when he was in Germany, and 
continuing to his 1957 release from active duty.  The RO 
apparently requested his service medical records from the 
National Personnel Records Center (NPRC).  However, a 
response from the NPRC has not been associated with the 
claims file.  Under the Veterans Claims Assistance Act of 
2000, efforts to obtain federal records shall continue until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  As a response is not yet of 
record from the NPRC, the Board is of the view that an 
additional attempt should be made to obtain the veteran's 
service medical records.  

The veteran claims that after service, in late 1957 or early 
1958, he began to receive treatment for high blood pressure 
from Dr. Pollard, and this continued until the doctor retired 
in January 1987.  In a January 2000 statement, T. Pollard, 
M.D., related that he had treated the veteran for high blood 
pressure soon after he left the army until January 1987, when 
he, the doctor retired.  Dr. Pollard reported that he had no 
records because the paper had deteriorated and he had 
discarded all of his records a few years ago.  Dr. Pollard 
stated, however, that he clearly remembered the veteran's 
blood pressure problems and noted that the veteran had a 
heart rhythm problem in 1960 which was treated with 
medication.  Dr. Pollard also reported that after he retired, 
the veteran received treatment from Dr. Coats in Baton Rouge, 
Louisiana for his blood pressure and his heart.  In a March 
2000 statement, the veteran also reported that he was treated 
by Dr. Coats in "Mer Rouge," Louisiana, who has since 
retired, and by a doctor in Oak Grove.  The veteran indicated 
that the physician in Oak Grove changed his blood pressure 
medicine in an effort to lower his blood pressure and that 
during that time, in 1994, he had a stroke.  The Board notes 
that obviously there are no records in the possession of Dr. 
Pollard, but pertinent medical records from other private 
sources may exist.  In the judgment of the Board, the veteran 
should be given another opportunity to adequately identify 
all pertinent post-service medical records, and the RO should 
attempt to obtain the related medical records.

Additionally, the Board notes that in an October 1999 
statement, the veteran reported that he had received 
treatment at the Shreveport, Louisiana VA Medical Center 
(VAMC).  The RO requested records from such facility, but 
only from January 1999 to the present.  VA treatment records 
dated from April 1999 to August 1999 were obtained.  Further, 
in a statement received in March 2000, the veteran reported 
that he had been treated at the Jackson, Mississippi VAMC in 
1995.  As VA medical records, which may be pertinent to the 
claim, have been identified, they should be obtained.  
Veterans Claims Assistance Act of 2000; Bell v. Derwinski, 2 
Vet.App. 611 (1992).  




Accordingly, this case is REMANDED for the following:

1.  The RO should again attempt to obtain 
the veteran's service medical records from 
the National Personnel Records Center 
(NPRC).  The results of such request, 
whether successful or unsuccessful, must 
be documented in the claims file, and the 
veteran informed of any negative results.  

2.  The RO should obtain all medical 
records pertaining to treatment of the 
veteran for cardiovascular problems, 
including hypertension, during and since 
the 1990s, from the VAMCs in Shreveport, 
Louisiana and Jackson, Mississippi.  

3.  The RO should give the veteran another 
opportunity to adequately identify (names, 
addresses, dates) all other medical 
providers who have treated him for 
cardiovascular problems, including 
hypertension, since his military service, 
and the RO should attempt to obtain copies 
of related medical records.

4.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for hypertension.

5. Thereafter, the RO should review, on 
the merits, the claim for service 
connection for hypertension.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




